Citation Nr: 0939882	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-22 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for loss of the right 
ear drum, to include as secondary to noise exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk




INTRODUCTION

The Veteran served on active duty from August 1959 to August 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, denying service connection for 
bilateral hearing loss and loss of the right ear drum, 
secondary to noise exposure.  In July 2006, the Veteran 
submitted a notice of disagreement (NOD) and subsequently 
perfected his appeal in June 2007.  His case is currently 
under the jurisdiction of the RO in Louisville, Kentucky.

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  The Veteran will 
be notified if any further action on his part is required.


REMAND

The Veteran seeks entitlement to service connection for loss 
of the right ear drum, to include as secondary to noise 
exposure, and bilateral hearing loss.  Specifically, he 
contends that his right ear drum damage and hearing loss were 
caused by noise exposure during service.

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of these claims.

A review of the service treatment records is negative for any 
complaints, treatment, or diagnoses related to the right ear 
or right ear drum.  Additionally, on his July 1961 separation 
report of medical history, the Veteran denied any problems 
related to his ears.  Audiometry results from his July 1961 
separation examination report showed normal hearing.  His 
Form DD-214 indicates service in field artillery.  The Board 
notes that the Veteran has alleged that he was treated in 
service for earaches and a head injury that required stitches 
above his right ear.  See Veteran statements, January 2006 
and January 2008.  However, there is no evidence of any such 
treatment in the Veteran's service treatment records.  It 
also appears from the record that the Veteran had surgery on 
his right ear drum around December 1968, approximately seven 
years after separation from service.

With regard to the Veteran's claim of entitlement to service 
connection for loss of the right ear drum, the aforementioned 
May 2006 VA examination report is not sufficient to render a 
decision.  The May 2006 VA examiner noted the Veteran's 1968 
right ear surgery and that his right middle ear appeared 
post-surgical.  However, she did not provide any opinion as 
to the etiology of the Veteran's right ear drum damage or 
whether it may be related to service.  See VA examination 
report, May 2006.  In light of this deficiency, the May 2006 
VA examiner's opinion is not sufficient to render a decision 
on loss of the right ear drum.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  In light of the fact 
that the only medical opinion of record is deficient with 
regard to this claim, the Veteran's claim of entitlement to 
service connection for loss of the right ear drum must be 
remanded for a new VA examination.

The Board notes that, in a January 2008 statement, the 
Veteran indicated that he had submitted letters from 
unidentified people corroborating his hearing loss since 
service.  See Veteran statement, January 2008.  However, a 
review of the claims file is negative for any such 
statements.  The Veteran has not been advised that these 
statements are not of record.  He must be given the 
opportunity to (re)submit them.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain any treatment 
records pertaining to the Veteran's 
1968 right ear drum surgery.  If 
attempts to obtain these treatment 
records are unsuccessful, this should 
be noted in the claims file.

2.  The Veteran should be advised that 
the letters of people saying that they 
knew his hearing was bad when he came out 
of service, which he referenced in a 
January 22, 2008, written statement, are 
not of record.  He should be afforded the 
opportunity to (re)submit such 
statements.

3.  The Veteran must be scheduled for a 
VA examination to determine the nature 
and etiology of his right ear drum 
damage.  If he submits any lay statements 
referred to in the paragraph above, the 
examiner should also determine the date 
of onset of his bilateral hearing loss.  
The examiner must review pertinent 
documents in the Veteran's claims file in 
conjunction with the examination.  This 
must be noted in the examination report.

The examiner must state whether it is at 
least as likely as not that the Veteran's 
loss of his right ear drum was caused or 
aggravated by a disease or injury in 
service.

If the Veteran submits lay statements 
concerning hearing loss upon separation 
from service, the examiner must state 
whether it is at least as likely as not 
that the Veteran's bilateral hearing loss 
was of service onset, to include whether 
sensorineural hearing loss was present to 
a compensable degree within one year of 
service discharge, or is otherwise 
related thereto.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After completing the above actions 
and any other development that may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraph above, the claims on appeal 
should be readjudicated.  If the claims 
remain denied, an SSOC should be 
provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, these 
issues should be returned to the Board 
for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


